Title: William Short to Thomas Jefferson, 25 May 1819
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philada May 25. 1819
          
          I have deprived myself for a very long time of the pleasure of writing to you, as I know how much you are taxed by correspondence & how burthensome that tax is to you. This abstinence on my part has been a real sacrifice, & more especially since we have heard, through the newspapers, of the fire at Monticello. None of your friends here with whom I have spoken, know any thing more of it than what is stated in those papers. And this is too general to satisfy the anxiety of those who feel a deep interest in whatever concerns you. We infer however that enough of the house is left to accomodate you & your family, &, I hope, with convenience. It would be a great relief to us to know this with certainty from yourself, & particularly if you had near you any Amanuensis whom you could employ for the purpose.
          The progress of the University inspires a good deal of interest here, & particularly on account of the part which it is known that you take in it. Since your last letter, which was in Decemb. I have seen that the assembly has realized your expectations & adopted the recommended site. A friend at Richmond has sent me several pamphlets respecting the two establishments, which give a promise of much honor & much profit also to the State—The literary fund & that for public works. But I should fear that the appropriation of $15000. ⅌ ann. would by no means be adequate to enable you to procure such professors & in such numbers as you wish. For although living, & the support of a family, be much cheaper of course in that quarter than in a City, yet most Professors I believe, would prefer the City at equal prices. I am persuaded for instance that Dr Cooper would have remained here if he could have obtained a situation in the City less advantageous in point of salary.
          He will prove, I think, a valuable acquisition to you—for his knowlege is unquestionably great & most varied. I feared only two circumstances as to him—his temper, which is said to be unaccomodating; & his temperance, which has been often questioned.—On this last point however I am very glad to be able to tell you that I have lately satisfied myself fully. A relation of mine who is one of the Visitors had heard this report in such a way, it appeared, as to disquiet him, & wrote to me in consequence thereof to beg me to give him such information on the subject as I could with propriety. For this purpose I applied to a gentleman, who, I knew must be perfectly au fait of whatever related to the subject. I knew him also to be a friend to Cooper, but a greater friend to truth—I put him on his honor & candor, begging him not to answer me at all, (as to which he was perfectly at liberty) or to answer me with strictness & without mental reservation of any kind.
          He promised this; I have no doubt complied scrupulously with his promise. He told me that  it could not be concealed that such a report had prevailed formerly as to Cooper, & he was inclined to think there might then have been some foundation for it, owing to some domestic infelicity which at that time existed—but that he could assure me on his honor that for many years back he had known him positively to be one of the most sober & temperate men he had ever known, & that he was in fact a mere water drinker. The appearance of his face would indicate the contrary to a stranger; & it is possibly this appearance which may have kept alive the report after it ceased to have any foundation.
          There is another gentleman here, who, I think, would be an equally valuable acquisition to you in the department of Mathematics—It is probable you will have heard of him & perhaps even an application has been already made to you on his part. I pretend not to judge of him myself, & indeed I am not sufficiently acquainted with him for that purpose, even if I were capable but in other respects. Mr Patterson, our present President, spoke to me of him, with a great desire to see him engaged by you; saying he had no doubt, he would accept your offer with pleasure, as he was at present out of employment here. He was for a time, Professor of Mathematics in this University—but on some disagreement with the Trustees as to the mode d’enseignment, I think, he resigned. He is really a most extraordinary man, who like Franklin has pierced, against all unpropitious circumstances, & by the force of genius & industry found the way to his place—Although he has the appearance of a young man still, he was for some time a common laboring carpenter in this country whither he had come from Ireland—The moments he could spare from his labor he devoted to the study of the mathematics—& at this moment is considered as inferior to no one in these United States, in that science. Bowditch of Salem, considers him, I am told, a prodigy.—He has acquired the French language in order to be able to read La Place in his own language & is one of the few men who is capable of reading & appreciating him. In order to correct the original defects of his education he has lately set about acquiring the Latin & Greek languages—of the first he is already said to be perfect master, & in the second, has made great proficiency. I understand that he purposes going to Europe if he should not find employment in this country.
          When Mr Patterson spoke to me of him I advised his writing to you on his subject—I know not if he did so—if not, I would recommend it to you to write to him, as he could give you much better & more satisfactory information than I can. If you want a Professor of Mathematics you certainly could not find one more suitable to you.
          A gentleman of my acquaintance here, & who I believe, has some intention of offering himself for the chair of Anatomy with you, lately applied to me for information as to the progress of the Institution. I advised him to apply to Dr Cooper who would be probably more able than I was, to give him information of the present state & future prospects of the University. He told me he had already done so, but that Cooper could not say any thing positive on the subject, & particularly had no idea when the establishment would be put into operation. I promised him I would make the enquiry, & inform him as nearly as I could. He desired his name to be kept back for the present, as his mind was not fully made up as to the application, which would depend on the time & manner of the commencement of this business.
          If you can now say when you propose to commence, when to name the professors, & in what manner applications should be made by those who wish to offer themselves. Indeed whatever may relate to the progress of this Institution will always have a peculiar interest for me—& the present enquiry I make for the gentleman I have mentioned.
          Excuse, if you please, my troubling you on another subject. I promised Mr Poletica, the new Russian Minister, that I would make enquiry as to it—the affairs of Kosciusko in this country—He has been requested by some person in office in Poland, & I believe a relative of Kosciusko, to procure information on this matter—& a reference was given him to you & also to Mr Barnes. Poletica is now gone to Washington & perhaps he may write to you from thence on it himself.—In that case what I now ask may be considered as non avenu. I told him that writing had now become so laborious to you, that I taxed you as seldom as possible with any letter requiring an answer, but that when I should write to you again, I would take occasion to mention this subject & communicate any information I might recieve from you. In the mean time I informed him that Kosciusko’s funds in this country, as I had understood, had been by his orders sold & remitted to him—And I remember perfectly that when Mr Barnes was here some years ago, he told me he was then looking for bills of exch. to make this remittance, & expressed his great anxiety on the subject, lest the bills might prove not of the best kind.   I seldom know when to stop when I find myself in communication with you—Fortunately for you my paper puts limits to this letter. Accept my best wishes for your health & happiness & believe me dear sir, as I am, with great truth,
          
            your grateful friend
            W: Short
          
        